DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a lifting/lowering mechanism in claim 1 (identified as 330 in the specification), a restricting member in claim 1 (identified as 500 in the specification), a driver device in claim 1 (identified as an unillustrated drive motor in the specification), a holding member in claim 7 (identified as 314 in the specification), and a drive transmission mechanism in claim 7 (identified as 315 in the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Furthermore, as stated in MPEP 2114, apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  The instant claim set contains multiple functional limitations in apparatus claims. The examiner will demonstrate that the prior art having the claimed structure possesses the functionally defined limitations of the claimed apparatus.  See MPEP 2114.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2001-2200261 (“JP ‘026”).
Regarding claim 1, JP ‘026 disclosed a sheet feeding device comprising: 
a pickup roller (20) that picks up a sheet loaded on a sheet loading tray; 
a lifting/lowering mechanism (Figures 7a and 7b) that lifts and lowers the pickup roller; and 
a driver device (including 129) that drives the lifting/lowering mechanism, where the pickup roller is lowered from a lifted position in picking up the sheet on the sheet loading tray (Figures 4 and 7), wherein 
the lifting/lowering mechanism includes a restricting member (131) that releasably restricts the pickup roller from being lowered from the lifted position at the lifted position of the pickup roller, and
the driver device drives the lifting/lowering mechanism so that the pickup roller is lowered from the lifted position of the pickup roller, and a drive suspend operation (see at least paragraph 0017) in which driving of the lifting/lowering mechanism by the driver device is suspended is performed after a predetermined time during which the pickup roller does not contact the sheet loading tray or the sheet on the sheet loading tray elapses from a time point when the pickup roller is released from being restricted by the restricting member at the lifted position of the pickup roller.  
Regarding claim 2, JP ‘026 disclosed the driving of the lifting/lowering mechanism by the driver device that has been suspended is resumed before the pickup roller contacts the sheet loading tray or the sheet on the sheet loading tray (after the temporary stoppage, see at least paragraph 0017).
Regarding claim 3, JP ‘026 disclosed the drive suspend operation may be performed when an initial operation for lifting and lowering the pickup roller is performed (see at least paragraphs 0071 and 0074).
Regarding claim 4, a driving time of the driver device during lowering during which the pickup roller is lowered may be shorter than a driving time of the driver device during lifting during which the pickup roller is lifted (see also MPEP 2114).  
Regarding claim 5, JP ‘026 disclosed the drive suspend operation is performed during a sheet feed operation of picking up the sheet and feeding the sheet (see at least paragraph 0074).  
Regarding claim 6, JP ‘026 disclosed the driving of the lifting/lowering mechanism by the driver device that has been suspended is resumed before the pickup roller contacts the sheet loading tray or the sheet on the sheet loading tray (see at least paragraph 0017), and in the sheet feed operation, a driving speed of the driver device during release of restriction for releasing the pickup roller from being restricted by the restricting member may be smaller than a speed of the resumed driving of the driver device.  
Regarding claim 8, JP ‘026 disclosed an image forming apparatus (Figure 1) comprising the sheet feeding device according to claim 1 as mentioned above.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Migita et al. US 2021/0130119 teaches temporarily stopping a pickup roller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The translation was obtained from https://patents.google.com/patent/JP2001220026A/en?oq=2001-220026